Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant's request for reconsideration of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claims 1-4, 6, 8-11, 13-17, and 19-20 have been examined and rejected. This Office action is responsive to the amendment filed on 01/13/2022, which has been entered in the above identified application.


Claim Objections
The previous objection to claims 2-8 are withdrawn.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 13-14, and 19-20 are rejected under AIA  35 U.S.C §103 as being unpatentable over Denise et al. (US 7797635 B1, hereinafter Denise) in view of 
Hotchkies et al. (US 9299030 B1, hereinafter Hotchkies) and in view of Arant et al. (US 7636500 B1, hereinafter Arant).

As to independent claims 1, and 20, Denise teaches an information processing apparatus (Col 1 line 62-63, FIG. 1, an interface 100 of a search system) comprising: 
a display unit (Col 2 line 4-5, FIG. 2 illustrates an interface 200 that displays search results identified in response to a search query entered by a user) that performs list display of a plurality of pieces of information of a plurality of pages (Col 2 line 6-17, he interface 200 includes a list of search results 205.  Each search result included in the list 205 links to electronic content associated with the search result and enables the user to view or link to the associated electronic content upon selection of the search result; The interface 200 also includes a next page input control 210 that enables a user to view more search results that are responsive to the search query and that are not displayed on the current page); and 
a control unit (Col 1 line 26-30, a computer-readable storage medium encoded with executable instructions that, when executed by a processor, perform operations) that performs display control of performing the list display on the display unit by adding designated information to information in a predetermined location, in a case where the designated information does not exist in a selected page from the plurality of pages (Col 3 line 56-Col 4 line 5, the update of the list of search results 315 that occurs in response to selection of the next page interface control 330 may be based on browsing activities of the user in reviewing the list of search results 315.  For example, the list of search results 315 may be updated by maintaining the search results that have been reviewed by the user and replacing the search results that have not been reviewed with new results (e.g., move Result 4 to the top of the list 315, remove Results 1-3 and 5-7, and add six new results to the list 315 when the next page interface control 330 is selected as shown in FIG. 3); Result 4 is the designated information, which does not exist in the next page, it is added to the top of the next page, and next page is the selected page), 
wherein, in a case where an original location of the designated information is located in a page prior to the selected page, the control unit performs display by adding the designated information to a head location of the selected page  (Col 3 line 56-Col 4 line 5, the update of the list of search results 315 that occurs in response to selection of the next page interface control 330 may be based on browsing activities of the user in reviewing the list of search results 315.  For example, the list of search results 315 may be updated by maintaining the search results that have been reviewed by the user and replacing the search results that have not been reviewed with new results (e.g., move Result 4 to the top of the list 315, remove Results 1-3 and 5-7, and add six new results to the list 315 when the next page interface control 330 is selected as shown in FIG. 3); Result 4 is the designated information, which exists prior to the next page, it is added to the top of the next page, and next page is the selected page).
Denise does not teach:
list display of a plurality of pieces of information of a plurality of pages by dividing the plurality of pieces of information into a plurality of pages in a case where the pieces of information corresponding to a number, which is equal to or larger than a 
Hotchkies teaches:
list display of a plurality of pieces of information of a plurality of pages by dividing the plurality of pieces of information into a plurality of pages in a case where the pieces of information corresponding to a number, which is equal to or larger than a predetermined limit (Col 6 line 28-38, the network page 136 includes page content that is generated by the network page generation application 115.  Such page content may include search results, and FIGS. 3A-D illustrate various stages of results from a search query of "white t-shirts." In this example, the search results include a total of 15 results, and five items are shown on each page of search results; the search result is the list display of the plurality of pieces of information; 15 is the number of the pieces of information; 5 is the predetermined limit), 
Since Denise teaches a system of displaying search results by pages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate list display of a plurality of pieces of information of a plurality of pages by dividing the plurality of pieces of information into a plurality of pages in a case where the pieces of information corresponding to a number, which is equal to or larger than a predetermined limit, as taught by Hotchkies, as the prior arts are in the same application field of searching results list rearrangement, and Hotchkies further teaches dividing page display based on number limit. By incorporating Hotchkies into Denise would improve the integrity of Denise’s system by allowing five items are shown on each page of search results (Hotchkies, Col 6 line 28-38).

a plurality of pieces of information exist in a folder within a server that stores the plurality of pieces of information.
Arant teaches:
a plurality of pieces of information exist in a folder within a server that stores the plurality of pieces of information (Col 10 line 54-58, A folder access bean provides folder functionality for the image access server system.  The bean maintains folders for image information search requests and results.  The bean, for example, initiates a connection with an image access server system database comprising folder information; Col 17 line 24-44,  If greater than a maximum amount of items match the search criteria, then the search results screen (e.g., the Pick List screen described below) will display the following message, "Search Results-xxxx Items Found (Display Limit Reached)" where xxxx is the maximum of items that may returned; the search results list as in Fig. 10 is the plurality pieces of information, and the folder access bean store the information).
Since Denise/Hotchkies teaches a system of displaying search results by pages, it would  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of pieces of information exist in a folder within a server that stores the plurality of pieces of information, as taught by Arant, as the prior arts are in the same application field of storing search results, and Arant further teaches storing information in a server folder. By incorporating Arant into Denise/Hotchkies would improve the integrity of Denise/Hotchkies’s system by allowing to maintain folders for image information search requests and results (Arant, Col 10 line 54-58).



As to dependent claim 6, the rejection of claim 1 is incorporated. Denise teaches the information processing apparatus according to claim 1, wherein in a case where the pieces of information are not sorted in ascending order based on information names or a priority is given to a case where redirection is not performed, the display control is performed such that the list display is performed by adding the designated information to the head location of the selected (Col 3 line 56-Col 4 line 5, the list of search results 315 may be updated by maintaining the search results that have been reviewed by the user and replacing the search results that have not been reviewed with new results (e.g., move Result 4 to the top of the list 315, remove Results 1-3 and 5-7, and add six new results to the list 315 when the next page interface control 330 is selected as shown in FIG. 3); Result 4 is the designated information, which exists prior to the next page, it is added to the top of the next page, and next page is the selected page).

As to dependent claim 13, the rejection of claim 6 is incorporated. Denise teaches the 
 information processing apparatus according to claim 6, further comprising: 
acquires a list of the pieces of information (Col 2 line 6-17, the interface 200 includes a list of search results 205.  Each search result included in the list 205 links to electronic content associated with the search result and enables the user to view or link to the associated electronic content upon selection of the search result), 
(Col 3 line 56-Col 4 line 5, the list of search results 315 may be updated by maintaining the search results that have been reviewed by the user and replacing the search results that have not been reviewed with new results (e.g., move Result 4 to the top of the list 315, remove Results 1-3 and 5-7, and add six new results to the list 315 when the next page interface control 330 is selected as shown in FIG. 3); Result 4 is the designated information, which exists prior to the next page, it is added to the top of the next page, and next page is the selected page).
Denise does not teach:
an acquisition unit that acquires a list of the pieces of information corresponding to a number, which corresponds to the predetermined limit, from a list of the pieces of information in the folder in a case where the pieces of information corresponding to the number, which is equal to or larger than the limit, 
wherein the display unit performs the list display of the plurality of pieces of information by dividing the list of the pieces of information, which is acquired by the acquisition unit, into the plurality of pages.
Hotchkies teaches:
an acquisition unit that acquires (Fig. 3A, Col 6 line 38-40, the network page 136a includes a search query component 303 and a list of search results 306a, the search result is the acquired list) a list of the pieces of information corresponding to a (Col 6 line 28-38, the network page 136 includes page content that is generated by the network page generation application 115.  Such page content may include search results, and FIGS. 3A-D illustrate various stages of results from a search query of "white t-shirts." In this example, the search results include a total of 15 results, and five items are shown on each page of search results; the search result is the list display of the plurality of pieces of information; 15 is the number of the pieces of information; 5 is the predetermined limit), 
wherein the display unit performs the list display of the plurality of pieces of information by dividing the list of the pieces of information, which is acquired by the acquisition unit, into the plurality of pages (Col 6 line 28-38, FIGS. 3A-D illustrate various stages of results from a search query of "white t-shirts." In this example, the search results include a total of 15 results, and five items are shown on each page of search results.
Since Denise teaches a system of displaying search results by pages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Hotchkies, as the prior arts are in the same application field of listed item rearrangement, and Hotchkies further teaches dividing page display based on number limit. By incorporating Hotchkies into Denise would improve the integrity of Denise’s system by allowing five items are shown on each page of search results (Hotchkies, Col 6 line 28-38).
Kletter/Hotchkies does not teach:

Arant teaches:
the pieces of information in the folder (Col 10 line 54-58, A folder access bean provides folder functionality for the image access server system.  The bean maintains folders for image information search requests and results.  The bean, for example, initiates a connection with an image access server system database comprising folder information; Col 17 line 24-44,  If greater than a maximum amount of items match the search criteria, then the search results screen (e.g., the Pick List screen described below) will display the following message, "Search Results-xxxx Items Found (Display Limit Reached)" where xxxx is the maximum of items that may returned; the search results list as in Fig. 10 is the plurality pieces of information).
Since Denise/Hotchkies teaches a system of displaying search results by pages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pieces of information in the folder, as taught by Arant, as the prior arts are in the same application field of storing search results, and Arant further teaches storing information in a server folder. By incorporating Arant into Denise/Hotchkies would improve the integrity of Denise/Hotchkies’s system by allowing to maintain folders for image information search requests and results (Arant, Col 10 line 54-58).

As to dependent claim 8, the rejection of claim 1 is incorporated. Denise teaches the 
 information processing apparatus according to claim 1, further comprising: 
(Col 2 line 6-17, the interface 200 includes a list of search results 205.  Each search result included in the list 205 links to electronic content associated with the search result and enables the user to view or link to the associated electronic content upon selection of the search result),
wherein the control unit performs the display control of performing the list display on the display unit by adding the designated information to the predetermined location, in a case where the designated information does not exist in the list of the pieces of information which is acquired as the selected page by the acquisition unit (Col 3 line 56-Col 4 line 5, the list of search results 315 may be updated by maintaining the search results that have been reviewed by the user and replacing the search results that have not been reviewed with new results (e.g., move Result 4 to the top of the list 315, remove Results 1-3 and 5-7, and add six new results to the list 315 when the next page interface control 330 is selected as shown in FIG. 3); Result 4 is the designated information, which exists prior to the next page, it is added to the top of the next page, and next page is the selected page).
Denise does not teach:
an acquisition unit that acquires a list of the pieces of information corresponding to a number, which corresponds to the predetermined limit, from a list of the pieces of information in the folder in a case where the pieces of information corresponding to the number, which is equal to or larger than the limit, 
wherein the display unit performs the list display of the plurality of pieces of information by dividing the list of the pieces of information, which is acquired by the acquisition unit, into the plurality of pages.

an acquisition unit that acquires (Fig. 3A, Col 6 line 38-40, the network page 136a includes a search query component 303 and a list of search results 306a, the search result is the acquired list) a list of the pieces of information corresponding to a number, which corresponds to the predetermined limit, from a list of the pieces of information in a case where the pieces of information corresponding to the number, which is equal to or larger than the limit (Col 6 line 28-38, the network page 136 includes page content that is generated by the network page generation application 115.  Such page content may include search results, and FIGS. 3A-D illustrate various stages of results from a search query of "white t-shirts." In this example, the search results include a total of 15 results, and five items are shown on each page of search results; the search result is the list display of the plurality of pieces of information; 15 is the number of the pieces of information; 5 is the predetermined limit), 
wherein the display unit performs the list display of the plurality of pieces of information by dividing the list of the pieces of information, which is acquired by the acquisition unit, into the plurality of pages (Col 6 line 28-38, FIGS. 3A-D illustrate various stages of results from a search query of "white t-shirts." In this example, the search results include a total of 15 results, and five items are shown on each page of search results.
Since Denise teaches a system of displaying search results by pages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Hotchkies, as the prior arts are in the same application field of listed item rearrangement, and Hotchkies further teaches five items are shown on each page of search results (Hotchkies, Col 6 line 28-38).
Denise/Hotchkies does not teach:
the pieces of information in the folder.
Arant teaches:
the pieces of information in the folder (Col 10 line 54-58, A folder access bean provides folder functionality for the image access server system.  The bean maintains folders for image information search requests and results.  The bean, for example, initiates a connection with an image access server system database comprising folder information; Col 17 line 24-44,  If greater than a maximum amount of items match the search criteria, then the search results screen (e.g., the Pick List screen described below) will display the following message, "Search Results-xxxx Items Found (Display Limit Reached)" where xxxx is the maximum of items that may returned; the search results list as in Fig. 10 is the plurality pieces of information).
Since Denise/Hotchkies teaches a system of displaying search results by pages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pieces of information in the folder, as taught by Arant, as the prior arts are in the same application field of storing search results, and Arant further teaches storing information in a server folder. By incorporating Arant into Denise/Hotchkies would improve the integrity of Denise/Hotchkies’s system by allowing to maintain folders for image information search requests and results (Arant, Col 10 line 54-58).

As to dependent claim 14, the rejection of claim 8 is incorporated. Denise teaches the 
 information processing apparatus according to claim 8, wherein the acquisition unit acquires the list of the pieces of information which includes target information designated based on the designated information used to designate the pieces of information (Col 2 line 56-64, As shown in FIG. 2, a user input icon 280 may be displayed and manipulated by a user (e.g., using a mouse) to select a search result included in the list of search results 205.  For example, the user input icon 280 may be 
positioned over Search Result 4 when the user provides user input of a selection command.  In this example, the user input results in selection of Search Result 4).
Denise/Hotchkies does not teach:
the pieces of information in the folder.
Arant teaches:
the pieces of information in the folder (Col 10 line 54-58, A folder access bean provides folder functionality for the image access server system.  The bean maintains folders for image information search requests and results.  The bean, for example, initiates a connection with an image access server system database comprising folder information; Col 17 line 24-44,  If greater than a maximum amount of items match the search criteria, then the search results screen (e.g., the Pick List screen described below) will display the following message, "Search Results-xxxx Items Found (Display Limit Reached)" where xxxx is the maximum of items that may returned; the search results list as in Fig. 10 is the plurality pieces of information).
maintain folders for image information search requests and results (Arant, Col 10 line 54-58).

As to dependent claim 19, the rejection of claim 1 is incorporated. Denise teaches the information processing system comprising: the information processing apparatus according to claim 1 (Col 1 line 26-30, a computer-readable storage medium encoded with executable instructions that, when executed by a processor, perform operations).
Denise/Hotchkies does not teach:
a server that includes the folder which is capable of storing the pieces of information corresponding to the number which is equal to or larger than the limit.
Arant teaches:
a server that includes the folder which is capable of storing the pieces of information corresponding to the number which is equal to or larger than the limit (Col 10 line 54-58, A folder access bean provides folder functionality for the image access server system.  The bean maintains folders for image information search requests and results.  The bean, for example, initiates a connection with an image access server system database comprising folder information; Col 17 line 24-44,  If greater than a maximum amount of items match the search criteria, then the search results screen (e.g., the Pick List screen described below) will display the following message, "Search Results-xxxx Items Found (Display Limit Reached)" where xxxx is the maximum of items that may returned; the search results list as in Fig. 10 is the plurality pieces of information).
Since Denise/Hotchkies teaches a system of displaying search results by pages,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a server that includes the folder which is capable of storing the pieces of information corresponding to the number which is equal to or larger than the limit, and Arant further teaches storing information in a server folder. By incorporating Arant into Denise/Hotchkies would expand the utility of Denise/Hotchkies’s system by allowing to maintain folders for image information search requests and results (Arant, Col 10 line 54-58).

Claims 2-4, 9-11, and 15-17 are rejected under AIA  35 U.S.C §103 as being unpatentable over Denise et al. (US 7797635 B1, hereinafter Denise) in view of 
Hotchkies et al. (US 9299030 B1, hereinafter Hotchkies) and in view of Arant et al. (US 7636500 B1, hereinafter Arant) and in further view of Lemay et al. (US 8020105 B1, hereinafter Lemay).

As to dependent claim 2, the rejection of claim 1 is incorporated. Denise teaches the 
information processing apparatus according to claim 1, wherein the predetermined location is a location of the selected page (Col 3 line 56-Col 4 line 5, the list of search results 315 may be updated by maintaining the search results that have been reviewed by the user and replacing the search results that have not been reviewed with new results (e.g., move Result 4 to the top of the list 315, remove Results 1-3 and 5-7, and add six new results to the list 315 when the next page interface control 330 is selected as shown in FIG. 3); the top of the page is the predetermined location).
Denise/Hotchkies/Arant does not teach:
adding information to the last location.
Lemay teaches:
adding information to the last location (Col 7 line 24-44, For example, in one embodiment, where the TOC 202 is sorted in ascending order based on date and time column 212, as illustrated in FIG. 2C, if on October 10, new instant messaging content were added to the record from Dave Stewart received October 9, the record would move to the bottom of the list, as it would contain the most recent new content; date or time column 212 is the information name).
Since Denise/Hotchkies/Arant teaches a system of displaying search results by pages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate i adding information to the last location, as taught by Lemay, as the prior arts are in the same application field of updating the display list, and Lemay further teaches add a new record to the end of the list. By incorporating Lemay into Denise/Hotchkies/Arant would expand the utility of Denise/Hotchkies/Arant’s system by allowing to reflect the date and time of the most recently added content to the messaging record (Lemay, Col 7 line 24-44).


claim 9, the rejection of claim 2 is incorporated. Denise teaches the 
 information processing apparatus according to claim 2, further comprising: 
acquires a list of the pieces of information (Col 2 line 6-17, the interface 200 includes a list of search results 205.  Each search result included in the list 205 links to electronic content associated with the search result and enables the user to view or link to the associated electronic content upon selection of the search result),
wherein the control unit performs the display control of performing the list display on the display unit by adding the designated information to the predetermined location, in a case where the designated information does not exist in the list of the pieces of information which is acquired as the selected page by the acquisition unit (Col 3 line 56-Col 4 line 5, the list of search results 315 may be updated by maintaining the search results that have been reviewed by the user and replacing the search results that have not been reviewed with new results (e.g., move Result 4 to the top of the list 315, remove Results 1-3 and 5-7, and add six new results to the list 315 when the next page interface control 330 is selected as shown in FIG. 3); ); the top of the page is the predetermined location).
Denise does not teach:
an acquisition unit that acquires a list of the pieces of information corresponding to a number, which corresponds to the predetermined limit, from a list of the pieces of information in the folder in a case where the pieces of information corresponding to the number, which is equal to or larger than the limit, 

Hotchkies teaches:
an acquisition unit that acquires (Fig. 3A, Col 6 line 38-40, the network page 136a includes a search query component 303 and a list of search results 306a, the search result is the acquired list) a list of the pieces of information corresponding to a number, which corresponds to the predetermined limit, from a list of the pieces of information in a case where the pieces of information corresponding to the number, which is equal to or larger than the limit (Col 6 line 28-38, the network page 136 includes page content that is generated by the network page generation application 115.  Such page content may include search results, and FIGS. 3A-D illustrate various stages of results from a search query of "white t-shirts." In this example, the search results include a total of 15 results, and five items are shown on each page of search results; the search result is the list display of the plurality of pieces of information; 15 is the number of the pieces of information; 5 is the predetermined limit), 
wherein the display unit performs the list display of the plurality of pieces of information by dividing the list of the pieces of information, which is acquired by the acquisition unit, into the plurality of pages (Col 6 line 28-38, FIGS. 3A-D illustrate various stages of results from a search query of "white t-shirts." In this example, the search results include a total of 15 results, and five items are shown on each page of search results.
five items are shown on each page of search results (Hotchkies, Col 6 line 28-38).
Denise/Hotchkies does not teach:
the pieces of information in the folder.
Arant teaches:
the pieces of information in the folder (Col 10 line 54-58, A folder access bean provides folder functionality for the image access server system.  The bean maintains folders for image information search requests and results.  The bean, for example, initiates a connection with an image access server system database comprising folder information; Col 17 line 24-44,  If greater than a maximum amount of items match the search criteria, then the search results screen (e.g., the Pick List screen described below) will display the following message, "Search Results-xxxx Items Found (Display Limit Reached)" where xxxx is the maximum of items that may returned; the search results list as in Fig. 10 is the plurality pieces of information).
Since Denise/Hotchkies teaches a system of displaying search results by pages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pieces of information in the folder, as taught by Arant, as the prior arts are in the same application field of storing search maintain folders for image information search requests and results (Arant, Col 10 line 54-58).

As to dependent claim 15, the rejection of claim 9 is incorporated. Denise teaches the 
 information processing apparatus according to claim 9, wherein the acquisition unit acquires the list of the pieces of information which includes target information designated based on the designated information used to designate the pieces of information (Col 3 line 56-Col 4 line 5, the list of search results 315 may be updated by maintaining the search results that have been reviewed by the user and replacing the search results that have not been reviewed with new results (e.g., move Result 4 to the top of the list 315, remove Results 1-3 and 5-7, and add six new results to the list 315 when the next page interface control 330 is selected as shown in FIG. 3); the top of the page is the predetermined location).
Denise/Hotchkies does not teach:
the pieces of information in the folder.
Arant teaches:
the pieces of information in the folder (Col 10 line 54-58, A folder access bean provides folder functionality for the image access server system.  The bean maintains folders for image information search requests and results.  The bean, for example, initiates a connection with an image access server system database comprising folder information; Col 17 line 24-44,  If greater than a maximum amount of items match the search criteria, then the search results screen (e.g., the Pick List screen described below) will display the following message, "Search Results-xxxx Items Found (Display Limit Reached)" where xxxx is the maximum of items that may returned; the search results list as in Fig. 10 is the plurality pieces of information).
Since Denise/Hotchkies teaches a system of displaying search results by pages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pieces of information in the folder, as taught by Arant, as the prior arts are in the same application field of storing search results, and Arant further teaches storing information in a server folder. By incorporating Arant into Denise/Hotchkies would improve the integrity of Denise/Hotchkies’s system by allowing to maintain folders for image information search requests and results (Arant, Col 10 line 54-58).

As to dependent claim 3, the rejection of claim 2 is incorporated. Denise teach the 
 information processing apparatus according to claim 2, wherein the list display is performed by adding the designated information to the location of the selected page  information (Col 3 line 56-Col 4 line 5, the list of search results 315 may be updated by maintaining the search results that have been reviewed by the user and replacing the search results that have not been reviewed with new results (e.g., move Result 4 to the top of the list 315, remove Results 1-3 and 5-7, and add six new results to the list 315 when the next page interface control 330 is selected as shown in FIG. 3); ); the top of the page is the predetermined location).
	Denise/Hotchkies/Arant does not teach:

Lemay teaches:
in a case where the pieces of information are sorted in ascending order based on information names, the display control is performed such that the list display is performed by adding the designated information to the last location (Col 7 line 24-44, For example, in one embodiment, where the TOC 202 is sorted in ascending order based on date and time column 212, as illustrated in FIG. 2C, if on October 10, new instant messaging content were added to the record from Dave Stewart received October 9, the record would move to the bottom of the list, as it would contain the most recent new content; date or time column 212 is the information name).
Since Denise/Hotchkies/Arant teaches a system of displaying search results by pages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in a case where the pieces of information are sorted in ascending order based on information names, the display control is performed such that the list display is performed by adding the designated information to the last location, as taught by Lemay, as the prior arts are in the same application field of updating the display list, and Lemay further teaches add a new record to the end of the list. By incorporating Lemay into Denise/Hotchkies/Arant would expand the utility of Denise/Hotchkies/Arant’s system by allowing to reflect the date and time of the most recently added content to the messaging record (Lemay, Col 7 line 24-44).

As to dependent claim 10, the rejection of claim 3 is incorporated. Denise teaches the 
 information processing apparatus according to claim 3, further comprising: 
acquires a list of the pieces of information (Col 2 line 6-17, the interface 200 includes a list of search results 205.  Each search result included in the list 205 links to electronic content associated with the search result and enables the user to view or link to the associated electronic content upon selection of the search result),
wherein the control unit performs the display control of performing the list display on the display unit by adding the designated information to the predetermined location, in a case where the designated information does not exist in the list of the pieces of information which is acquired as the selected page by the acquisition unit (Col 3 line 56-Col 4 line 5, the list of search results 315 may be updated by maintaining the search results that have been reviewed by the user and replacing the search results that have not been reviewed with new results (e.g., move Result 4 to the top of the list 315, remove Results 1-3 and 5-7, and add six new results to the list 315 when the next page interface control 330 is selected as shown in FIG. 3); ); the top of the page is the predetermined location).
Denise does not teach:
an acquisition unit that acquires a list of the pieces of information corresponding to a number, which corresponds to the predetermined limit, from a list of the pieces of information in the folder in a case where the pieces of information corresponding to the number, which is equal to or larger than the limit, 

Hotchkies teaches:
an acquisition unit that acquires (Fig. 3A, Col 6 line 38-40, the network page 136a includes a search query component 303 and a list of search results 306a, the search result is the acquired list) a list of the pieces of information corresponding to a number, which corresponds to the predetermined limit, from a list of the pieces of information in a case where the pieces of information corresponding to the number, which is equal to or larger than the limit (Col 6 line 28-38, the network page 136 includes page content that is generated by the network page generation application 115.  Such page content may include search results, and FIGS. 3A-D illustrate various stages of results from a search query of "white t-shirts." In this example, the search results include a total of 15 results, and five items are shown on each page of search results; the search result is the list display of the plurality of pieces of information; 15 is the number of the pieces of information; 5 is the predetermined limit), 
wherein the display unit performs the list display of the plurality of pieces of information by dividing the list of the pieces of information, which is acquired by the acquisition unit, into the plurality of pages (Col 6 line 28-38, FIGS. 3A-D illustrate various stages of results from a search query of "white t-shirts." In this example, the search results include a total of 15 results, and five items are shown on each page of search results.
five items are shown on each page of search results (Hotchkies, Col 6 line 28-38).
Denise/Hotchkies does not teach:
the pieces of information in the folder.
Arant teaches:
the pieces of information in the folder (Col 10 line 54-58, A folder access bean provides folder functionality for the image access server system.  The bean maintains folders for image information search requests and results.  The bean, for example, initiates a connection with an image access server system database comprising folder information; Col 17 line 24-44,  If greater than a maximum amount of items match the search criteria, then the search results screen (e.g., the Pick List screen described below) will display the following message, "Search Results-xxxx Items Found (Display Limit Reached)" where xxxx is the maximum of items that may returned; the search results list as in Fig. 10 is the plurality pieces of information).
Since Denise/Hotchkies teaches a system of displaying search results by pages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pieces of information in the folder, as taught by Arant, as the prior arts are in the same application field of storing search maintain folders for image information search requests and results (Arant, Col 10 line 54-58).

As to dependent claim 16, the rejection of claim 10 is incorporated. Denise teaches the 
 information processing apparatus according to claim 10, wherein the acquisition unit acquires the list of the pieces of information which includes target information designated based on the designated information used to designate the pieces of information (Col 2 line 56-64, As shown in FIG. 2, a user input icon 280 may be displayed and manipulated by a user (e.g., using a mouse) to select a search result included in the list of search results 205.  For example, the user input icon 280 may be 
positioned over Search Result 4 when the user provides user input of a selection command.  In this example, the user input results in selection of Search Result 4).
Denise/Hotchkies does not teach:
the pieces of information in the folder.
Arant teaches:
the pieces of information in the folder (Col 10 line 54-58, A folder access bean provides folder functionality for the image access server system.  The bean maintains folders for image information search requests and results.  The bean, for example, initiates a connection with an image access server system database comprising folder information; Col 17 line 24-44,  If greater than a maximum amount of items match the search criteria, then the search results screen (e.g., the Pick List screen described below) will display the following message, "Search Results-xxxx Items Found (Display Limit Reached)" where xxxx is the maximum of items that may returned; the search results list as in Fig. 10 is the plurality pieces of information).
Since Denise/Hotchkies teaches a system of displaying search results by pages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pieces of information in the folder, as taught by Arant, as the prior arts are in the same application field of storing search results, and Arant further teaches storing information in a server folder. By incorporating Arant into Denise/Hotchkies would improve the integrity of Denise/Hotchkies’s system by allowing to maintain folders for image information search requests and results (Arant, Col 10 line 54-58).

As to dependent claim 4, the rejection of claim 2 is incorporated. Hotchkies teaches the 
 information processing apparatus according to claim 2, wherein, in a case where an original location of the designated information is located in a page after the selected page, the control unit performs display by adding the designated information to the last location (Fig. 3B, Fig. 3C, Col 7 line 2-22, Turning now to FIG. 3C, shown is another network page 136c which is rendered by the rendering code 142 when the download of the predicted page is complete.  All five items of the third page are now visible in the search results list 306c; the search result “14” and “15” is the added designated information which is added to the bottom of search result “11” “12” “13” by the page download; the selected page is page 3; the location “14” and “15” is after the page information as shown in Fig. 3B).

As to dependent claim 11, the rejection of claim 4 is incorporated. Denise teaches the 
 information processing apparatus according to claim 4, further comprising: 
acquires a list of the pieces of information (Col 2 line 6-17, the interface 200 includes a list of search results 205.  Each search result included in the list 205 links to electronic content associated with the search result and enables the user to view or link to the associated electronic content upon selection of the search result),
wherein the control unit performs the display control of performing the list display on the display unit by adding the designated information to the predetermined location, in a case where the designated information does not exist in the list of the pieces of information which is acquired as the selected page by the acquisition unit (Col 3 line 56-Col 4 line 5, the list of search results 315 may be updated by maintaining the search results that have been reviewed by the user and replacing the search results that have not been reviewed with new results (e.g., move Result 4 to the top of the list 315, remove Results 1-3 and 5-7, and add six new results to the list 315 when the next page interface control 330 is selected as shown in FIG. 3); Result 4 is the designated information, which exists prior to the next page, it is added to the top of the next page, and next page is the selected page).
Denise does not teach:
an acquisition unit that acquires a list of the pieces of information corresponding to a number, which corresponds to the predetermined limit, from a list of the pieces of information in the folder in a case where the pieces of information corresponding to the number, which is equal to or larger than the limit, 

Hotchkies teaches:
an acquisition unit that acquires (Fig. 3A, Col 6 line 38-40, the network page 136a includes a search query component 303 and a list of search results 306a, the search result is the acquired list) a list of the pieces of information corresponding to a number, which corresponds to the predetermined limit, from a list of the pieces of information in a case where the pieces of information corresponding to the number, which is equal to or larger than the limit (Col 6 line 28-38, the network page 136 includes page content that is generated by the network page generation application 115.  Such page content may include search results, and FIGS. 3A-D illustrate various stages of results from a search query of "white t-shirts." In this example, the search results include a total of 15 results, and five items are shown on each page of search results; the search result is the list display of the plurality of pieces of information; 15 is the number of the pieces of information; 5 is the predetermined limit), 
wherein the display unit performs the list display of the plurality of pieces of information by dividing the list of the pieces of information, which is acquired by the acquisition unit, into the plurality of pages (Col 6 line 28-38, FIGS. 3A-D illustrate various stages of results from a search query of "white t-shirts." In this example, the search results include a total of 15 results, and five items are shown on each page of search results.
five items are shown on each page of search results (Hotchkies, Col 6 line 28-38).
Denise/Hotchkies does not teach:
the pieces of information in the folder.
Arant teaches:
the pieces of information in the folder (Col 10 line 54-58, A folder access bean provides folder functionality for the image access server system.  The bean maintains folders for image information search requests and results.  The bean, for example, initiates a connection with an image access server system database comprising folder information; Col 17 line 24-44,  If greater than a maximum amount of items match the search criteria, then the search results screen (e.g., the Pick List screen described below) will display the following message, "Search Results-xxxx Items Found (Display Limit Reached)" where xxxx is the maximum of items that may returned; the search results list as in Fig. 10 is the plurality pieces of information).
Since Denise/Hotchkies teaches a system of displaying search results by pages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pieces of information in the folder, as taught by Arant, as the prior arts are in the same application field of storing search maintain folders for image information search requests and results (Arant, Col 10 line 54-58).

As to dependent claim 17, the rejection of claim 11 is incorporated. Denise teaches the 
 information processing apparatus according to claim 11, wherein the acquisition unit acquires the list of the pieces of information from the folder which includes target information designated based on the designated information used to designate the pieces of information (Col 3 line 56-Col 4 line 5, the list of search results 315 may be updated by maintaining the search results that have been reviewed by the user and replacing the search results that have not been reviewed with new results (e.g., move Result 4 to the top of the list 315, remove Results 1-3 and 5-7, and add six new results to the list 315 when the next page interface control 330 is selected as shown in FIG. 3); Result 4 is the designated information, which exists prior to the next page, it is added to the top of the next page, and next page is the selected page).
Denise/Hotchkies does not teach:
the pieces of information in the folder.
Arant teaches:
the pieces of information in the folder (Col 10 line 54-58, A folder access bean provides folder functionality for the image access server system.  The bean maintains folders for image information search requests and results.  The bean, for example, initiates a connection with an image access server system database comprising folder information; Col 17 line 24-44,  If greater than a maximum amount of items match the search criteria, then the search results screen (e.g., the Pick List screen described below) will display the following message, "Search Results-xxxx Items Found (Display Limit Reached)" where xxxx is the maximum of items that may returned; the search results list as in Fig. 10 is the plurality pieces of information).
Since Denise/Hotchkies teaches a system of displaying search results by pages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pieces of information in the folder, as taught by Arant, as the prior arts are in the same application field of storing search results, and Arant further teaches storing information in a server folder. By incorporating Arant into Denise/Hotchkies would improve the integrity of Denise/Hotchkies’s system by allowing to maintain folders for image information search requests and results (Arant, Col 10 line 54-58).

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, and 6, and cancellation of claims 5, 7, 12, and 18.
	Regarding amended claims, applicant’s prior art argument has been fully considered but are moot in view of the new grounds of rejection presented above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143